         Case 1:21-cr-00115-CRC Document 8 Filed 03/08/21 Page 1 of 4


                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                     :
                                             :
        Plaintiff,                           :
                                             :
v.                                           :       Case Number: 21-cr-0115 CRC
                                             :
EDUARDO ALVEAR GONZALEZ,                     :
                                             :
        Defendant.                           :
                                             :


                         MOTION FOR PRE-TRIAL RELEASE

     EDUARDO GONZALEZ, through his court-appointed attorney, Anthony D. Martin,

moves for a review of his pre-trial detention status and if necessary, release to third party

custody with Hight Intensity Supervision for the reasons appearing below.

                                     Procedural Posture

     Mr. GONZALEZ was charged by information on February 11th, 2021 with several

offenses including: Entering and Remaining in a Restricted Building or Grounds in violation

of 18 USC §1752(a)(1); Disorderly and Disruptive Conduct in a Restricted Building or

Grounds in violation of 18 USC §1752(a)(2); Disorderly Conduct in a Capitol Building in

violation of 40 USC §5104(e)(2)(D) and Parading, Demonstrating or Picketing in a Capitol

Building in violation of 40 USC §5104(e)(2)(G). He was arrested on or about January 31st,

2021. He has been detained from the date of his arrest to the present in the Western Tidewater

Regional Jail, in Suffolk County Virginia.

                                  Background Information

     Mr. GONZALEZ is a natural citizen of the United States; born in California. He is

currently separated from his wife and he has one child; whom he supports. At the time of


                                                 1
         Case 1:21-cr-00115-CRC Document 8 Filed 03/08/21 Page 2 of 4


his arrest, he was co-habiting with John Morris at 322 Laskin Road, Virginia Beach

Apartment 428. Mr. Morris is willing to act as third-party custodian, should the court see

fit to place him under home detention or house arrest.       That assurance coupled with

electronic monitoring, should assure the safety of the community as well as Mr.

GONZALEZ’s appearance for all future hearings and his trial.

                                           Argument

                              I.
MR. MORRIS’S WILLINGNESS TO ACT AS THIRD-PARTY CUSTODIAN,
COUPLED WITH ELECTRONIC MONITORING REASONABLY ASSURES MR
GONZALEZ’S APPEARANCE AT TRIAL.

A. There is No Evidence to Support An Argument That Mr. Gonzalez is a Flight Risk.

  Pursuant to 18 USC §3142(c), in determining the issue of bail, a judicial officer may only

impose conditions which reasonably assure the appearance of a defendant. For purposes of

the Bail Reform Act, the standard for ensuring appearance is a reasonable likelihood, not an

absolute guarantee of appearance. See, e.g. United States v. Himler, 797 F.2d 156, 161-162

(3rd Cir. 1986). Because there is a statutory presumption favoring release of the defendant on

his own personal recognizance or upon the execution of an unsecured appearance bond, the

Government must prove, by a preponderance of the evidence, that the defendant presents a

risk of flight. See, 18 U.S.C. §3142(b); United States v. Friedman, 837 F.2d 48, 49, (2d Cir.

1988) (stating government’s burden of proof in risk of flight cases is preponderance of the

evidence standard); United States v. Berrios-Berrios, 791 F.2d 246, 250, (2d Cir. 1986) (Bail

Reform Act recognizes “traditional presumption favoring pretrial release for most defendants);

see also United States v. Orta, 760 F.2d 887, 891 n.20 (8th Cir. 1985) (finding Bail Reform

Act’s silence as to appropriate evidentiary standard in risk of flight cases indicates

preponderance of the evidence standard).




                                              2
            Case 1:21-cr-00115-CRC Document 8 Filed 03/08/21 Page 3 of 4


           Although the defendant has been charged with a several offenses the presumption that

he is a flight risk is considerably diminished with the aforementioned combination of

conditions. Even if there is substantial evidence in this case of wrongdoing, it appears that the

overwhelming majority is related to defendants other than Mr. GONZALEZ. The evidence

that does point to Mr. GONZALEZ involves activity that do not appear to involve acts of

violence.

B. Mr. Gonzalez Should Not Be Detained Based on the Fact that Potential Co-
Defendants May Be Detained.

    Media accounts surrounding the events of January 6th, 2021, reveal that several others who

took part in entering the Capitol have been detained. As a result, Mr. Gonzalez is worried that

he may not receive a hearing based on his individual circumstance. It has been held that a

detention hearing cannot rest on determinations made at a co-defendant’s detention hearing.

United States v. Vortis, 785 F.2 327, 329 (D.C. Cir. 1986).

                                           Conclusion

    The likelihood of Mr. GONZALEZ fleeing to avoid prosecution is remote given the fact

that the government has no evidence to date to show that he has the means, resources or intent

to flee.     Moreover, the willingness of his roommate to act as third-party custodian, coupled

with the requirement that he be subject to electronic monitoring, reasonably assures his

appearance at future proceedings.

                                              Prayer

    WHEREFORE, the Defendant respectfully requests that he be released to his roommate;

John Morris, who is willing to act as a third-party custodian and set any condition or

combination of conditions to reasonably assure his appearance.




                                                3
        Case 1:21-cr-00115-CRC Document 8 Filed 03/08/21 Page 4 of 4


                                          Respectfully submitted,
                                          ANTHONY D. MARTIN


                                          By:           /S/
                                          Anthony D. Martin, 362-537
                                          GREENWAY CENTER OFFICE PARK
                                          7474 Greenway Center Drive, Ste 150
                                          Greenbelt, MD 20770
                                          (301) 220-3700; (301) 220-1625(fax)

                                          Attorney for Eduardo Gonzalez


                                 CERTIFICATE OF SERVICE

    I HEREBY CERTIFY that a copy of the foregoing MOTION FOR REVIEW OF PRE-
TRIAL DETENTION AND RELEASE TO THIRD PARTY CUSTODY was sent
electronically on the date appearing below to:

                           Troy A. Edwards, AUSA
                           United States Attorney’s Office
                           555 4th Street, NW
                           Washington, DC 20001


On this Monday, March 08, 2021


                                    By:   /s/ Anthony D. Martin
                                          ANTHONY D. MARTIN, 362-537




                                           4
